FILED
                           NOT FOR PUBLICATION                                 JAN 04 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


RAVI PRASAD SAPKOTA,                            No. 09-72405

             Petitioner,                        Agency No. A088-223-500

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General
of the United States,

             Respondent.




                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted November 9, 2012
                            San Francisco, California

Before: BERZON and KLEINFELD, Circuit Judges, and SMITH, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William E. Smith, District Judge for the U.S. District
Court for the District of Rhode Island, sitting by designation.
      Ravi Prasad Sapkota petitions for a review of the decision of the Board of

Immigration Appeals (BIA) denying his application for asylum. We review

questions of law de novo and the BIA’s factual findings, including whether an

applicant was persecuted on account of his “political opinion,” for substantial

evidence. See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Under the

substantial evidence standard, the Court must uphold the BIA’s findings unless

“the evidence [the applicant] presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.” Id. at 483–84.


      To be eligible for asylum, Sapkota must establish that he suffered past

persecution or has a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). In order to demonstrate past persecution, an applicant

must show:


      (1) an incident, or incidents, that rise to the level of persecution; (2) that
      is ‘on account of’ one of the statutorily-protected grounds; and (3) is
      committed by the government or forces the government is either ‘unable
      or unwilling’ to control.

Zhiqiang Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir. 2011) (quoting Mengstu v.

Holder, 560 F.3d 1055, 1058 (9th Cir. 2009)).




                                            2
      Sapkota failed to establish that he was harmed “on account of” his political

opposition to the Communist Party of Nepal (Maoists). Under the REAL ID Act

of 2005, an asylum applicant must show that the protected activity was “at least

one central reason” in the minds of the persecutors for attacking the applicant. 8

U.S.C. § 1158(b)(1)(B)(i); Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir.

2009). “[A] motive is a ‘central reason’ if the persecutor would not have harmed

the applicant if such motive did not exist.” Parussimova, 555 F.3d at 741. The

applicant need not show that the protected ground was the only reason, or even the

most important reason, for the persecution. Id. at 740 (“[Federal law] does not

require that [a protected ground] account for 51% of the persecutors’ motivation.”).

The evidence suggests that Sapkota was, at bottom, the victim of a common

extortion scheme and not the victim of persecution on a protected ground, even

though the Maoists were aware of his political activities.


      The letter from the Maoists demanding money stated that every Nepali

person would be expected to contribute to the Maoists. This letter significantly

weakens Sapkota’s argument that he was targeted because of his political opinion,

as it demonstrates that the Maoists’ purpose was to collect money, not to persecute

opponents. Moreover, as the Maoists were seeking money and Sapkota was an



                                          3
owner of a business, their supposition that Sapkota had the means to provide funds

was likely the reason that he was originally targeted.


      As the BIA recognized, Sapkota did present some evidence that the Maoists

were aware of his political opinion. But that evidence does not pertain to the

original request for money, and the failure to contribute was given as a reason at

the time of the beating. From all indications, had Sapkota paid the money

requested, he would not have been beaten. Therefore, the evidence does not

compel us to conclude that Sapkota was attacked on account of his political

opinion.


      Similarly, Sapkota has not established that he has a well-founded fear of

future persecution. The well-founded fear test includes both subjective and

objective components. See I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 430–31

(1987). No one doubts Sapkota’s subjective fear of returning to Nepal; however,

he has not shown that his fear of persecution on account of his political opinion is

objectively reasonable. Substantial evidence supports the BIA’s conclusion that

the Maoists were a violent organization, but largely did not single out those with

opposing political opinions. Therefore, even if Sapkota does have a well-founded




                                          4
fear of danger from the Maoists if returned to Nepal, it is not on account of a

protected ground, and, thus, cannot serve as the basis of an asylum claim.


      Sapkota did not address the BIA’s denial of his applications for withholding

of removal under Section 241(b)(3) of the Immigration and Nationality Act and

relief under the Convention Against Torture, or the BIA’s denial of his motion to

remand the application to the Immigration Judge. Those issues are therefore

waived.

      Petition DENIED.




                                          5